          Case 1:16-cr-00784-RA Document 31 Filed 03/30/20 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                        United States Attorney
                                                        Southern District of New York
                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007




                                                        March 30, 2020

BY ECF
The Honorable Ronnie Abrams
United States District Judge
The Honorable Sarah Netburn
United States Magistrate Judge
Southern District of New York
New York, New York 10007

      Re: United States v. James Tindley., 16 Cr. 784 (RA)

Dear Judges Abrams and Netburn:

        On February 7, 2017, the defendant was admitted into the Young Adult Opportunity
Program. Following the defendant’s completion of the program, the parties have agreed upon a
resolution for the case. The parties expect that the defendant will enter a guilty plea to a one-count
superseding Information. Consistent with Rule 58(c)(3) of the Federal Rules of Criminal
Procedure, should the Court determine that it will not impose a term of imprisonment, the parties
request that following the defendant’s entry of a guilty plea, the Court proceed straight to the
sentencing of the defendant. In light of the ongoing public health emergency, the parties request
that the Court set the matter for an arraignment and plea proceeding in June 2020. By order on
February 3, 2020, the Court excluded time under the Speedy Trial Act until November 3, 2020.


                                                 Respectfully submitted,

                                                 GEOFFREY S. BERMAN
                                                 United States Attorney for the
                                                 Southern District of New York


                                           By:
                                                 Michael C. McGinnis
                                                 Assistant United States Attorney
                                                 (212) 637-2305

cc:      Sylvie Levine (by ECF)
